United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-2900
                                ___________

Randall T. McArty,                    *
                                      *
                   Appellant,         *
                                      *
       v.                             *
                                      *
Larry Norris, Director, Arkansas      * Appeal from the United States
Department of Correction;             * District Court for the Eastern
Ray Hobbs, Deputy Director,           * District of Arkansas.
Arkansas Department of Correction;    *
M. D. Reed, Warden, Cummins Unit, *           [UNPUBLISHED]
ADC; J. Hipple, Assistant Warden,     *
Cummins Unit, ADC; L. Herring, Lt., *
Cummins Unit, ADC; W. Ashcraft,       *
Sgt., Cummins Unit, ADC,              *
                                      *
                   Appellees.         *
                                 ___________

                          Submitted: November 30, 2001

                               Filed: December 3, 2001
                                ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Randall T. McArty appeals the district court's* denial of
McArty's motion for a preliminary injunction in his 42 U.S.C. § 1983 action against
Arkansas correction staff. Having carefully reviewed the record and the parties'
briefs, we conclude the district court did not abuse its discretion or suffer any
misconception preventing a genuine application of its discretion to all facets of the
case. See Dakota Indus., Inc. v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th Cir.
1993). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-